Name: Commission Regulation (EEC) No 3690/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 90 Official Journal of the European Communities No L 357/27 COMMISSION REGULATION (EEC) No 3690/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain Spanish market at different times of the year, and in par ­ ticular lower demand in the second and third quarters, the annual quantities should be split up ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applica ­ tion of the supplementary trade mechanism ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Regulation (EEC) No 4026/89 (3) set for 1990 the indicative ceilings mentioned in Article 83 of the Act of Accession ; Whereas these ceilings are set for live animals and for fresh and chilled meat on the basis of estimated Spanish production and consumption of the products in question and of a forward timetable for trade with the rest of the Community ; Whereas the figures available on development of the Spanish market indicate that a very large increase in these ceilings is possible for 1991 ; whereas this is desirable in order to advance the process of integration of the Spanish market with the Community market ; Whereas in order to regulate trade more satisfactorily by taking account of the varying level of sensitivity of the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4026/89 is hereby amended as follows : 1 . 'for 1990 ' is deleted from the title . 2 . ' in 1990' is deleted from Article 1 . 3 . In Article 6 '90 head' for live animals is replaced by ' 150 head'. 4. Article 7 is deleted. / . 5 . The Annex is replaced by the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (A OJ No L 293, 27. 10. 1988 , p. 7. (3) OJ No L 382, 30 . 12. 1989, p. 62. \ No L 357/28 Official Journal of the European Communities 20 . 12. 90 ANNEX Group CN code Description Indicative ceiling 1991 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights 120 000 head 1st quarter : 42 000 2nd quarter : 24 000 3rd quarter : 24 000 4th quarter : 30 000 2 3 0201 10 0201 20 0201 30  Meat of animals of the bovine species, fresh or chilled, bone in  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 24 000 tonnes 1st quarter : 4 800 2nd quarter : 4 800 3rd quarter : 7 200 4th quarter : 7 200